    Case 1:20-cr-00249-BMC Document 3 Filed 07/14/20 Page 1 of 1 PageID #: 13


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                                      AMENDED ORDER
       - against -                                            CR 20-0249 (BMC)
GREGORY ALTIERI,

                     Defendants.

--------------------------X

               Upon the application of Assistant United States Attorney Lindsay K. Gerdes,

for an order unsealing the indictment and above-captioned case as to defendant Gregory

Altieri, it is ordered that the indictment and case be unsealed in its entirety.




.


Dated: July 14, 2020
Brooklyn, New York
                                                                        Digitally signed by James
                                              James Orenstein Orenstein
                                                              Date: 2020.07.14 11:53:51 -04'00'

                                              HONORABLE JAMES ORENSTEIN
                                              UNITED STATES MAGISTRATE JUDGE
                                              EASTERN DISTRICT OF NEW YORK
